DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.

Claims 1-3, 5-12, and 14-22 remain pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 4-5 “an archive file storing a manifest file including an address of a resource located on a remote system, utilized by the application, and not included in the archive file” is unclear because an archive file that stores a manifest file that includes an address of a resource would integrally include the address of the resource. As such, it is suggested that the phrase “and not included in the archive file” be deleted in lines 4-5 of claim 1. Claim 11 has the same issue at lines 6-7. Claim 20 also has the same issue at line 8.

Claim 2, line 11 “a device management policy” is not clear whether it the same “device management policy” in line 14 of claim 1 or not. It will be treated as --the device management policy --. 

Claim 3, line 7 “the device management policy” is not clear whether it refers to “a device management policy” in line 3 of claim 3 or “a device management policy” in line 14 of claim 1. It will be treated as --the device management policy --of claim 1. Claims 7, 12 and 16  have a similar issue. 

Claim 6, line 4 “downloading resources” is not clear whether it refers to “two or more addresses of resources” in line 2-3 or different resources. It will be treated as --the resources-- in lines 2-3. Claims 15 has the same issue.

Claim 11, line 4 “a computing device” is not clear whether it the same “computing device” in line 2 of the claim or not. It will be treated as --the computing device --. Further, “the address” in line 17 and “the resource” in lines 18 and 20 are not clear whether they refer to “an address” and “a resource” in lines 5-6, lines 10-11 or line 14 of the claim. 
The dependent claims not specifically addressed above mirror the deficiencies of the claims upon which they depend and are also rejected.

Applicant is advised to review entire claims for further needed corrections. Appropriate correction is required. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carrara et al (US Patent Application Publication 2012/0317565 A1) discloses methods and devices for controlling access to resources by indicating that a computing resource is accessed by an application including receiving, from a first computing device, data indicating that an attempt to access the computing resource on the first computing device was made by the application when the application was not configured to access the computing resource on the first computing device.
Hilerio et al (US Patent Application Publication 2013/0219383 A1) discloses enabling installable applications that are to be used on a local client machine to utilize an application cache manifest file that resides remotely, on the web, to define various resources that are to be updated and available offline after the installable application has been deployed on the local client machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194